UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-01236 DWS Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2013 ITEM 1. REPORT TO STOCKHOLDERS AUGUST 31, 2013 Annual Report to Shareholders DWS Select Alternative Allocation Fund Contents 4 Letter to Shareholders 5 Portfolio Management Review 11 Performance Summary 14 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 25 Notes to Financial Statements 33 Report of Independent Registered Public Accounting Firm 34 Information About Your Fund's Expenses 36 Tax Information 37 Summary of Management Fee Evaluation by Independent Fee Consultant 41 Board Members and Officers 46 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. The fund expects to invest in underlying funds that emphasize alternatives or non-traditional asset categories or investment strategies, and as a result, it is subject to the risk factors of those underlying funds. Some of those risks include stock market risk, credit and interest rate risk, floating rate loan risk, volatility in commodity prices, infrastructure and high-yield debt securities, short sales risk and the political, general economic, liquidity and currency risks of foreign investments, which may be particularly significant for emerging markets. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Because Exchange Traded Funds (ETFs) trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. Short sales — which involve selling borrowed securities in anticipation of a price decline, then returning an equal number of the securities at some point in the future — could magnify losses and increase volatility. See the prospectus for additional risks and specific details regarding the fund's risk profile. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. Accordingly, U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Robert Kendall President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 13 for more complete performance information. Investment Strategy Portfolio management utilizes a strategic asset allocation process to determine the non- traditional or alternative asset classes and investment strategies that should be represented in the fund's portfolio. Such asset categories and investment strategies may include market neutral, inflation-protection, commodities, real estate, floating-rate loans, infrastructure, emerging markets and other alternative strategies. Portfolio management also utilizes a tactical asset allocation process to adjust allocations in response to short-term market changes. During the 12-month period ended August 31, 2013, DWS Select Alternative Allocation Fund returned -0.04%. In comparison, the Barclays U.S. Aggregate Bond Index returned -2.47% and the fund's blended benchmark returned 9.31%. The blended benchmark is made up of the Morgan Stanley Capital International (MSCI) World Index (60%) and the Barclays U.S. Aggregate Bond Index (40%). The fund's three-year average annual total return is 3.71%, outpacing the 2.68% average for its Morningstar peer group, Multialternative Funds. Fund Performance The fund's diversified nature means that in any given time period, certain investments make strong contributions while others lag. During the past year ended August 31, 2013, for instance, the fund's top-performing position was DWS RREEF Global Infrastructure Fund, which was boosted by an environment of strong stock prices, low interest rates and the healthy finances of emerging-markets governments. Our basis for holding the fund is our belief that local infrastructure projects are necessary for long-term economic growth and productivity, particularly in regions that are less developed. Our position in DWS RREEF Global Real Estate Securities Fund also produced a healthy gain, as the property market improved significantly in the United States and key Asian markets such as Singapore and Hong Kong, propelling the fund to a strong return. We have since pared back on the position, bringing it to 2% by the close of the period vs. 6% one year ago. "Our approach is designed to provide investors a way to diversify traditional portfolios through one-stop access to the alternative asset classes." The fund's performance further benefited from our allocation to the exchange-traded fund (ETF), the SPDR Barclays Convertible Securities Fund. Convertibles performed very well over the full period, reflecting investor demand for income-producing assets. We also gained a strong contribution from DWS Floating Rate Fund, which invests in bonds whose yields can adjust higher based on changes in prevailing interest rates. Floating-rate securities tend to outperform when yields climb, which made them attractive to fixed-income investors in a period of poor performance for the rest of the bond market. Also contributing to performance was our position in DWS Diversified Market Neutral Fund. The fund generated positive performance for the full year and provided the portfolio with a source of return independent of the broader world financial markets. The most significant detractor from fund performance was its position in DWS Global Inflation Fund. Inflation-protected securities performed poorly due to the combination of rising bond yields and reduced investor concerns about inflation. We elected to trim our position to a target of 9% of assets at the close of the period vs. 12% one year ago. Emerging-markets bonds also performed poorly, as their downturn in the May-August interval more than offset the gains they had registered previously. As a result, the fund's performance was hurt by our positions in DWS Enhanced Emerging Markets Fixed Income Fund and WisdomTree Emerging Markets Local Debt Fund. Our weighting in the asset class reflects its above-average yield and potential to augment the fund's diversification via exposure to emerging-markets currencies. In addition, we believe emerging-markets monetary authorities have sufficient room to reduce interest rates if necessary. The fund's weighting in this segment of the portfolio has decreased slightly during the past year. Our position in DWS Enhanced Commodity Strategy Fund detracted from performance as well. Commodity prices spiked in the previous decade, as the emerging markets' robust growth drove demand higher at the same time as declining production capacity caused supply to shrink. This spiral appears to have run out of fuel, however, as rising capacity has been built up over the years and reduced the previous disparity between supply and demand. However, we believe commodities remain an important "hedge" against the potential for rising inflation. Outlook and Positioning During the past year, our portfolio shifts were largely concentrated on closing out smaller positions where we believed the potential for profit had been maximized or where diversification potential had diminished. Our most notable reductions included our allocations to international bonds, preferred stocks, international small-cap stocks and funds invested in timber and agriculture. We redeployed the proceeds into the fund's existing positions. We continue to analyze factors such as central bank policy, inflation trends and commodity demand, among many others, in an effort to maximize return potential and/or reduce risk. Our approach is designed to provide investors a way to diversify traditional portfolios through one-stop access to the alternative asset classes. Portfolio Management Team Pankaj Bhatnagar, PhD, Managing Director Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 2000 with seven years of industry experience; previously, served in Quantitative Strategy roles at Nomura Securities, Credit Suisse and Salomon Brothers. • Portfolio Manager for the Quantitative Group: New York. • Degree in Civil Engineering, Indian Institute of Technology; MBA, Kent State University; PhD in Finance, University of North Carolina at Chapel Hill. Benjamin Pace, Managing Director Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 1994 after 11 years of industry experience. Prior to joining he served as a securities analyst and equity income fund manager for Princeton Bank and Trust. Before that he held portfolio management positions at Midlantic Bank and United Jersey Bank. • Chief Investment Officer and Head of Discretionary Portfolio Management for Wealth Management in the Americas, Member of the Wealth Management Global Investment Committee, Chair of the Americas Investment Committee and Member of the Wealth Management Americas Executive Committee and the Deutsche Asset & Wealth Management Americas Executive Committee: New York. • BA in Economics, Columbia University; MBA in Finance, New York University. Darwei Kung, Director Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001-2004. • Portfolio Manager: New York. • BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Barclays U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, corporate bond issues and mortgage securities. The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Index returns do not reflect any fees or expenses and it is not possible to invest into an index. Diversification neither assures a profit nor guarantees again a loss. The Morningstar Multialternative Funds category represents funds that offer investors exposure to several different alternative investment tactics. As such, the majority of these funds' assets are invested in alternative strategies that may change over time in response to market conditions. These funds may have static allocation to alternative strategies or may take a more tactical approach in their allocation among alternative strategies and classes depending on opportunities in the current environment. An exchange-traded fund (ETF) is a security that tracks an index or asset like an index fund, but trades like a stock on an exchange. Contribution incorporates both a stock's total return and its weighting in the index. Short positions represent the borrowing then selling of a security with the expectation that the security will fall in value. The security can then be purchased and the borrower repaid at a lower price. With a long position, a security is purchased with the expectation that the security will rise in value. Inflation-protected securities are types of fixed-income investments that offer a nominal return plus the inflation rate. Performance Summary August 31, 2013 (Unaudited) Class A 1-Year Life of Fund* Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge -0.04 % % Adjusted for the Maximum Sales Charge (max 5.75% load) -5.79 % % MSCI World Index† % % Barclays U.S. Aggregate Bond Index† -2.47 % % Blended Index† % % Class C 1-Year Life of Fund* Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge -0.84 % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) -0.84 % % MSCI World Index† % % Barclays U.S. Aggregate Bond Index† -2.47 % % Blended Index† % % Class R 1-Year Life of Fund* Average Annual Total Returns as of 8/31/13 No Sales Charges -0.36 % % MSCI World Index† % % Barclays U.S. Aggregate Bond Index† -2.47 % % Blended Index† % % Class S 1-Year Life of Fund* Average Annual Total Returns as of 8/31/13 No Sales Charges % % MSCI World Index† % % Barclays U.S. Aggregate Bond Index† -2.47 % % Blended Index† % % Institutional Class 1-Year Life of Fund* Average Annual Total Returns as of 8/31/13 No Sales Charges % % MSCI World Index† % % Barclays U.S. Aggregate Bond Index† -2.47 % % Blended Index† % % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2012 are 1.84%, 2.60%, 3.92%, 1.66% and 1.51% for Class A, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares for the period prior to its inception on May 1, 2012 are derived from the historical performance of Class A shares of the DWS Select Alternative Allocation Fund during such periods have been adjusted to reflect the higher total annual operating expenses. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on October 1, 2008. The performance shown for each index is for the time period of September 30, 2008 through August 31, 2013 which is based on the performance period of the life of the Fund. † The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with an average maturity of one year or more. The Blended Index consists of 60% in the MSCI World Index and 40% in the Barclays U.S. Aggregate Bond Index. Class A Class C Class R Class S Institutional Class Net Asset Value 8/31/13 $ 8/31/12 $ Distribution Information as of 8/31/13 Income Dividends, Twelve Months $ Capital Gain Distributions, Twelve Months $ Investment Portfolio as of August 31, 2013 Shares Value ($) Mutual Funds 83.1% DWS Diversified Market Neutral Fund "Institutional"* (a) DWS Enhanced Commodity Strategy Fund "Institutional" (a) DWS Enhanced Emerging Markets Fixed Income Fund "Institutional" (a) DWS Floating Rate Fund "Institutional" (a) DWS Global Inflation Fund "Institutional" (a) DWS RREEF Global Infrastructure Fund "Institutional" (a) DWS RREEF Global Real Estate Securities Fund "Institutional" (a) Total Mutual Funds (Cost $530,192,087) Exchange-Traded Funds 16.8% iShares International Preferred Stock Fund PowerShares DB U.S. Dollar Index Bullish Fund* (b) SPDR Barclays Convertible Securities Fund WisdomTree Emerging Markets Local Debt Fund Total Exchange-Traded Funds (Cost $112,961,275) Cash Equivalents 0.3% Central Cash Management Fund, 0.05% (a) (c) (Cost $1,835,149) % of Net Assets Value ($) Total Investment Portfolio (Cost $644,988,511)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $648,102,742. At August 31, 2013, net unrealized appreciation for all securities based on tax cost was $6,906,785. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $30,816,518 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $23,909,733. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. (b) Affiliated fund managed by DB Commodity Services LLC, a subsidiary of Deutsche Bank AG. (c) The rate shown is the annualized seven-day yield at period end. SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Mutual Funds $ $
